Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Wale Godo, Jr. on April 7, 2021.
The application has been amended as follows: 
1.    (Currently Amended) A processor-implemented method for user-based application grouping, comprising:
collecting geometric information of each window of a plurality of applications displayed on a table-top display, wherein the geometric information of each window is different and is based on respective positions at which users use the table-top display;
classifying the plurality of applications for each of the users by using a clustering algorithm, wherein the clustering algorithm uses the collected geometric information as classification criterion; and
,
wherein the geometric information comprises
a first coordinate at a first end of an imaginary diagonal line of a bounding box of windows of applications, among the plurality of applications, executed by a user, among the users,
a second coordinate at a second end of the imaginary diagonal line, and 
a rotational angle of the bounding box, and the grouping of the applications comprises grouping the applications based on the first coordinate, the second coordinate, and the rotational angle such that, when the first coordinate and the second coordinate lie within a predetermined radius from the user or the rotational angle lies within a predetermined angular range with respect to the user, the windows are grouped to be associated with the user.    

8.    (Currently Amended) An apparatus for user-based application grouping, comprising:
one or more processors configured to:
collect geometric information of each window of a plurality of applications displayed on a table-top display, wherein the geometric information of each window is different and is based on respective positions at which users use the table-top display; and

wherein the applications are grouped for each of the users on the table-top display based on a result of the classification of the plurality of applications such that each of the applications is associated with a user among the users,
wherein the geometric information comprises
a first coordinate at a first end of an imaginary diagonal line of a bounding box of windows of applications, among the plurality of applications, executed by a user, among the users,
a second coordinate at a second end of the imaginary diagonal line, and 
a rotational angle of the bounding box, and the grouping of the applications comprises grouping the applications based on the first coordinate, the second coordinate, and the rotational angle such that, when the first coordinate and the second coordinate lie within a predetermined radius from the user or the rotational angle lies within a predetermined angular range with respect to the user, the windows are grouped to be associated with the user.    

12.    (Currently Amended) A processor-implemented method for user-based application grouping, comprising:
collecting geometric information of each of a plurality of displayed applications, wherein the geometric information of each of the plurality of applications is different for each user among users;

grouping the applications for each of the users on a display based on a result of the classifying of the plurality of applications such that each of the applications is associated with a user among the users,
wherein the geometric information comprises
a first coordinate at a first end of an imaginary diagonal line of a bounding box of windows of applications, among the plurality of applications, executed by a user, among the users,
a second coordinate at a second end of the imaginary diagonal line, and 
a rotational angle of the bounding box, and the grouping of the applications comprises grouping the applications based on the first coordinate, the second coordinate, and the rotational angle such that, when the first coordinate and the second coordinate lie within a predetermined radius from the user or the rotational angle lies within a predetermined angular range with respect to the user, the windows are grouped to be associated with the user.    

17.    (Currently Amended) A processor-implemented method for user-based object grouping, comprising:
collecting geometric information of each of a plurality of displayed objects, wherein the geometric information of each of the plurality of objects is different for each user among users;

grouping the applications for each of the users on an augmented-reality display based on a result of the classifying of the plurality of objects such that each of the applications is associated with a user among the users,
wherein the geometric information comprises
a first coordinate at a first end of an imaginary diagonal line of a bounding box of windows of applications, among the plurality of applications, executed by a user, among the users,
a second coordinate at a second end of the imaginary diagonal line, and 
a rotational angle of the bounding box, and the grouping of the applications comprises grouping the applications based on the first coordinate, the second coordinate, and the rotational angle such that, when the first coordinate and the second coordinate lie within a predetermined radius from the user or the rotational angle lies within a predetermined angular range with respect to the user, the windows are grouped to be associated with the user.    

24. (Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171